
	

116 S462 IS: Department of Veterans Affairs Employee Fairness Act of 2019
U.S. Senate
2019-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 462
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2019
			Mr. Brown (for himself, Ms. Warren, Mr. Merkley, Mr. Durbin, Mrs. Murray, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to modify authorities relating to the collective bargaining
			 of employees in the Veterans Health Administration, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Department of Veterans Affairs Employee Fairness Act of 2019.
		2.Modification of authorities on collective bargaining of employees of the Veterans Health
 AdministrationSection 7422 of title 38, United States Code, is amended— (1)by striking subsections (b), (c), and (d); and
 (2)by redesignating subsection (e) as subsection (b).  